Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 05/10/2021. As directed by the amendment: claims 13-20 are withdrawn.  Thus, claims 1-12 are presently under consideration in this application.

Response to Amendments/Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the arguments do not apply to the current rejection.
Applicant’s arguments, see remarks, filed 05/10/2021, with respect to the rejection(s) of claim(s) 1-12 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of White (2013/0180973) in views of Gaff et al (2014/0154819) and Chou (8981259).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2013/0180973) in views of Gaff et al (US 2014/0154819) and Fukunaga et al (US 4903106). 	For claim 1, White teaches a multi-layer ceramic module (printed circuit board that includes multiple layers as White discloses in par.110), comprising: an integrated temperature control (92 as shown in fig.12 is heater driver controller that control the temperature of circuits by receiving information from the circuit boards) configured to dissipate thermal energy (par.113); and a power switch (signal generator 94 controls supplying power operation to the circuit boards as shown in fig.12) configured to couple a power source (heater is coupled to the power source for supplying power to the PCB) for a standard component of the multi-layer ceramic module (10 multi layers PCB as shown in fig.12) to the integrated temperature control  (92 as shown in fig.12) (par.111). 

Gaff teaches, similar controlling the temperature of the circuit boards, temperature control located in one of the multi-layer ceramic module (heating layer 208 as shown in fig.2) (par.56, lines 1-8) and power switch (402 as shown in fig.10) located in one of the multi-layer ceramic module (par.59).
Fukunaga teaches, similar controlling the temperature of the circuit boards, temperature control embedded in a layer of the multi-layer module and power switch embedded in the layer of the multi-layer module (col.8, lines 13-23) (abstract).
Therefore, it would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the electronics component in the White’s reference, to include the integration of temperature control and power switch in the ceramic layers, as suggested and taught by Gaff in order to enable the apparatus to actively create and maintain the desired spatial and temporal temperature profile, and to compensate for other adverse factors that affect CD uniformity, e.g., non-uniformity caused by upstream or downstream processes (Gaff, par.21). furthermore, it would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the electronics component in the White’s reference, as modified by Gaff, to include the integration of temperature control and power switch in the same layer, as suggested and taught by Fukunaga for the purpose of accurately detected by the temperature detecting device, whereby thermal breakdown of the power device is reliably prevented (Fukunaga, abstract).


White fails to teach a plurality of multi-layer ceramic modules, said temperature control embedded in a layer of the multi-layer ceramic module and said power switch embedded in the layer of the multi-layer ceramic module, a cooling system comprising a coolant, and wherein the coolant is configured to be heated by at least a portion of the thermal energy dissipated by the integrated temperature controls.
 	Gaff teaches, similar controlling the temperature of the circuit boards, a plurality of multi-layer ceramic modules (par.27, lines 1-5), temperature control (223 as shown in fig.3) located in a layer of the multi-layer ceramic module (heating layer 208 as shown in fig.2) (par.56, lines 1-8) and power switch (402 as shown in fig.10) located in the layer of the multi-layer ceramic or layer module (par.59), a cooling system (cooling plate 210 as shown in fig.2) comprising a coolant (par.29), wherein the coolant is configured to be heated by at least a portion of the thermal energy dissipated by the integrated temperature controls (par. 31, lines 1-10 and par. 42). 


Therefore, it would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the electronics component in the White’s reference, to include the integration of temperature control and power switch in the ceramic layers and cooling system, as suggested and taught by Gaff in order to enable the apparatus to actively create and maintain the desired spatial and temporal temperature profile, and to compensate for other adverse factors that affect CD uniformity, e.g., non-uniformity caused by upstream or downstream processes and reduce temperature differences across the substrate by mixing heating and cooling (Gaff, par.27).  Furthermore, it would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the electronics component in the White’s reference, as modified by Gaff, to include the integration of temperature control and power switch in the same layer, as suggested and taught by Fukunaga for the purpose of accurately detected by the temperature detecting device, whereby thermal breakdown of the power device is reliably prevented (Fukunaga, abstract).

For claims 7-8, White in view of Gaff and Fukunaga teaches the invention as claimed and as discussed above; except for, for claim 7, wherein the multi-layer ceramic modules are coupled to at least one side of the cooling system and are located adjacent 
Gaff further teaches, as for claim 7, wherein the multi-layer ceramic modules (204 and 208 as shown in fig.2) are coupled to at least one side of the cooling system (210 as shown in fig.2) and are located adjacent to each other (par.27, lines 1-15), as for claim 8, wherein the multi-layer modules (204 and 208 as shown in fig.2) are coupled around a perimeter of the cooling system (par.27, lines 1-15 and par.31, lines 1-10).
Therefore, it would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the electronics component in the White’s reference, as modified by Gaff and Chou, to include a cooling system for electronics component, as suggested and further taught by Gaff, in order to reduce temperature differences across the substrate by mixing heating and cooling and to achieve the desired spatial temperature profile (Gaff, par.27, lines 13-15). 	For claim 9, White in view of Gaff and Fukunaga teaches the invention as claimed and as discussed above and White further teaches wherein for each of the multi-layer ceramic modules, the power switch (94 as shown in fig.12) is configured to couple the power source to the standard component during normal operation of the multi-layer ceramic module and to couple the power source to the integrated temperature control instead of the standard component during a warm-up period (by coupling to power to determine if the circuit board is within the temperature range which is during the warmup period)(White, par.111). 
 
Response to Amendments/Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715